On Rehearing
Riley, President:
This case having been decided at a former hearing on December 18, 1951, in defendants’ favor, and reported in 137 W. Va. 85, 68 S. E. 2d 74, is now before this Court on rehearing.
In plaintiff’s brief in support of the petition for rehearing, and in the brief filed by the Charleston Bar Association amicus curiae counsel 'expressed grave doubt as to the soundness of this Court’s opinion handed down on the original hearing; and the suggestion was made that the decision made in this case and the opinion filed, stating the reasons for the decision, were contrary to the holdings of this Court in the recent case of Hardman v. Ward, 136 W. Va. 370, 67 S. E. 2d 537, and the earlier case of Stiles v. Layman, 127 W. Va. 507, 33 S. E. 2d 601. In particular it is urged that the instant case cannot be distinguished from the Stiles case; and therefore it becomes necessary on this rehearing for us to reappraise the Stiles and Hardman cases.
The Hardman case simply held that an assessment of property for taxes after it had been purchased for the State at a tax sale and while the title stood in the name of the State was invalid and a tax deed arising out of a tax sale, because of a delinquency based on such invalid assessment, was void; and, further, that one having the right to redeem or having title to the property sold at a tax sale could maintain a suit for the purpose of attacking such tax sale and title as being a cloud on title. ‘
*99In the Stiles case this Court held, inter alia, (1) That the failure of a purchaser of lots sold for delinquent taxes, and not redeemed, to file with the clerk of the county court the report of survey, required by Code, 11-10-15, until after the expiration of the statutory period therefor from the date of sale, or the failure to give to the former owner, or his heirs, when such former owner has died intestate, the notice required by Code, 11-10-16, renders void a deed to the purchaser executed by the county clerk, pursuant to such sale; (2) that “Land entered for five successive years on the land books of the county in which it lies, without the charge of any taxes thereon, and not otherwise, is thereby forfeited to the state under the provisions of section 6, Article XIII of the Constitution.” Pt. 2 syl.;' (3) that actual continuous possession of property forfeited to the State for nonentry on the land books for five years by the grantee in a void tax deed and those claiming under him for five years, accompanied by payment by them of all taxes charged or chargeable thereon for the same five-year period, vests the State’s title in such grantee, or those claiming under him, under Section 3, Article XIII of the Constitution'; (4) that “Where one in possession of a town lot forfeited to the state for non-entry for taxation under claim and color of title under a void tax deed omitted the same from the land books for one year of his possession, but caused it to be duly entered for taxation and charged with taxes for the next year, and to be backtaxed for the year for which it was not so entered, and duly paid such taxes for both years, he will be considered as having paid ‘all State taxes charged or chargeable’ on said lot for both of said years.” Pt. 5 syl.; and (5) that “The owner of a town lot which is correctly designated as No. 93, but which through clerical error of the assessor is entered on the land books as No. 92, but at the correct valuation, who pays the state taxes levied thereon under such erroneous designation, has paid ‘all State taxes charged or chargeable’ on said lot No. 93 within the meaning of the Constitution, Article XIII, section 3.” Pt. 6 syl.
*100In the Stiles case Lot No. 93, Homewood Avenue, situate in Union Independent District, an addition to the city of Fairmont, was entered on the land books of Marion County, and the assessor erroneously substituted the figure “92” for 93. Lot No. 92 on Homewood Avenue was owned by and assessed to one Shaffer continuously from 1925 to 1940, and valued for the years 1937 and 1938 at $150.00. The Court said, speaking through Judge Rose: “It will be presumed that the taxes ‘chargeable’ on lot No. 93 for the years 1937 and 1938 were the same as for the preceding years; and these taxes were actually paid. Thus we have actual continuous possession of this lot from 1935 to 1939, inclusive, and the payment of all taxes ‘charged’ or ‘chargeable’ thereon for the same period, by which its title is vested in those claiming under the [void] tax deed of December 13, 1933.” In that case there were actually in existence lots numbered “92” and “93”.
In the instant case Lots Nos. 1 and 2 of Homedale Addition to Charleston appear on a plat of such addition, which was and is of record in the office of the Clerk of the County Court of Kanawha County. This record discloses that there were twenty-seven lots on the plat, numbered from 1 to 27, inclusive. There is no “Lot No. 182” in the Home-dale Addition appearing on the plat, or even in existence so far as this record discloses. Yet the plaintiff accepted from Paul E. Wehrle, Clerk of the County Court of Kanawha County, a tax deed for said property described as being “situate in Charleston Rural District, Kanawha County, West Virginia, bounded and described as follows: Being Lot 182, Block B, Homedale Addition, Charleston Rural, Kanawha County, West Virginia”, and the deed recited that it is the same property which is described in the sheriff’s receipt for the purchase money attached to and made a part of the deed. In this deed, as the above description clearly shows, the property was not sold and conveyed in the tax deed by metes and bounds, but the tax deed described a lot which was not in existence, and which only a cursory examination of the recorded plat, *101which was in the tax grantee’s line of title, and to which reference was made in the tax deed, would have so disclosed. That such an examination was not made is clearly shown by this record, and yet. the plaintiff undertook to stand on her apparent rights in the premises.
If this case should cause a hardship to plaintiff, it is the result of her own dereliction in having only a meager examination of the title made'; and if, as counsel for plaintiff contends on this rehearing, it may create a hardship in isolated cases, we must take the record here as we find it. In our opinion to hold otherwise would unduly disturb titles in this State, and would give rise to great laxity in matters of tax titles and tax deeds.
For the foregoing reasons we adhere to the decision arrived at on the former hearing of this case.